Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                          Document     Page 1 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                          Document     Page 2 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                          Document     Page 3 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                          Document     Page 4 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                          Document     Page 5 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                          Document     Page 6 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                          Document     Page 7 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                          Document     Page 8 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                          Document     Page 9 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                         Document      Page 10 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                         Document      Page 11 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                         Document      Page 12 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                         Document      Page 13 of 14
Case 19-41256   Doc 37   Filed 06/18/19 Entered 06/18/19 09:05:41   Desc Main
                         Document      Page 14 of 14
